'JI            Case
              Case   1:20-cv-04652-LLSDocument
                   1:20-cv-04652-LLS   Document116 Filed
                                                    Filed 06/19/20
                                                           06/18/20 · Page
                                                                       Page11of
                                                                              of13
                                                                                 7
w OR IGI N .L
                                                                                 :, USDC SDNY
      UNITED STATES DISTRICT COURT                                         · :JJOCUMENT
      SOUTHERN DISTRICT OF NEW YORK                                              ELECTRO:\ICALL Y FILE ll
                                                                                 DOC#:
       SECURITIES AND EXCHANGE COMMISSION,                                                           -6_,./J_r._l_i_o_ .
                                                                                 DA TE F-IL_E_.D_:- ..
                                                                                                                       1
                                                                                                         'ii           :(

                                                                        L!::===::::;;::======J
                                                                           ,,
                                                                        .: :~.     .
                                     Plaintiff,
                                                                 Civil Action No. 1:20-cv-04652-LLS
              -against-

       AMTRUST FINANCIAL SERVICES, INC.
       and RONALD E. PIPOL Y, JR.,

                                     Defendants.


                          FINAL JUDGMENT AS TO RONALD E. PIPOLY, JR.

             The Securities and Exchange Commission having filed a Complaint and Defendant

      Ronald E. Pipoly, Jr. ("Defendant") having entered a general appearance; consented to the

      Court's jurisdiction over Defendant and the subject matter of this action; consented to entry of

      this Final Judgment without admitting or denying the allegations of the Complaint (except as to

      jurisdiction and except as otherwise provided herein in paragraph VI); waived findings of fact

      and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                       I.

             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

      permanently restrained and enjoined from violating Sections 17(a)(2) and 17(a)(3) of the

      Securities Act of 1933 (the "Securities Act") [15 U.S.C. §§ 77q(a)(2), 77q(a)(3)] in the offer or

      sale of any security by the use of any means or instruments of transportation or communication

      in interstate commerce or by use of the mails, directly or indirectly: (i) to obtain money or

      property by means of any untrue statement of a material fact or any omission of a material fact

      necessary in order to make the statements made, in light of the circumstances under which they

                                                        1
           Case
          Case   1:20-cv-04652-LLSDocument
               1:20-cv-04652-LLS   Document116 Filed
                                                Filed 06/19/20
                                                       06/18/20 Page
                                                                 Page22of
                                                                        of13
                                                                           7




were made, not misleading; and/or (ii) to engage in any transaction, practice, or course of

business which operates or would operate as a fraud or deceit upon the purchaser.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from aiding and abetting any violation of Section 13(a) of

the Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S .C. § 78m(a)] by knowingly

or recklessly providing substantial assistance to an issuer that files with the Commission any

periodic report pursuant to Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] which

contains any untrue statement of material fact, or which omits to state a material fact necessary

in order to make the statements made, in the light of the circumstances under which they were

made, not misleading, or which fails to comply in any material respect with the requirements of

Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] or Rules 12b-20, 13a-1 , 13a-13, or 13a-

15(a) promulgated thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1 , 240.13a-13, and 240.13a-

15(a)].

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraphs also bind the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant' s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
                                                 2
         Case
          Case1:20-cv-04652-LLS
                1:20-cv-04652-LLSDocument
                                  Document116 Filed
                                               Filed 06/19/20
                                                      06/18/20 Page
                                                                Page33of
                                                                       of13
                                                                          7



participation with Defendant or with anyone described in (a).

                                                  III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from aiding and abetting any violation of Section

13(b)(2)(A) and/or Section 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78m(b)(2)(A),

78m(b)(2)(B)] by knowingly or recklessly providing substantial assistance to an issuer that fails :

(a) to make and keep books, records, and accounts, which, in reasonable detail, accurately and

fairly reflect the transactions and dispositions of the assets of the issuer; or (b) to devise and

maintain a system of internal accounting controls sufficient to provide reasonable assurances

that: (i) transactions are executed in accordance with management's general or specific

authorization; (ii) transactions are recorded as necessary to permit preparation of financial

statements in conformity with generally accepted accounting principles or any other criteria

applicable to such statements, and to maintain accountability for assets ; (iii) access to assets is

permitted only in accordance with management's general or specific authorization; and (iv) the

recorded accountability for assets is compared with the existing assets at reasonable intervals and

appropriate action is taken with respect to any differences.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraphs also bind the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a) .

                                                  IV.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
                                                   3
         Case
        Case   1:20-cv-04652-LLSDocument
             1:20-cv-04652-LLS   Document116 Filed
                                              Filed 06/19/20
                                                     06/18/20 Page
                                                               Page44of
                                                                      of13
                                                                         7




is liable for disgorgement of $140,000, representing profits gained as a result of the conduct

alleged in the Complaint, together with prejudgment interest thereon in the amount of $22,499,

and a civil penalty in the amount of $75,000 pursuant to Section 20(d) of the Securities Act [15

U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant

shall satisfy this obligation by paying $237,499 to the Securities and Exchange Commission

within 30 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Defendant Ronald E. Pipoly, Jr. as a defendant in this action; and specifying that

payment is made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission's counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

        The Commission may enforce the Court's judgment for disgorgement and prejudgment


                                                  4
         Case
        Case   1:20-cv-04652-LLSDocument
             1:20-cv-04652-LLS   Document     Filed06/19/20
                                         116 Filed  06/18/20 Page
                                                              Page55ofof13
                                                                         7




interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The Commission

shall hold the funds, together with any interest and income earned thereon (collectively, the

"Fund"), pending further order of the Court.

       The Commission may propose a plan to distribute the Fund subject to the Court's

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

jurisdiction over the administration of any distribution of the Fund. If the Commission staff

determines that the Fund will not be distributed, the Commission shall send the funds paid

pursuant to this Final Judgment to the United States Treasury.

       Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

damages in any Related Investor Action based on Defendant's payment of disgorgement in this

action, argue that he is entitled to, nor shall he further benefit by, offset or reduction of such

compensatory damages award by the amount of any part of Defendant's payment of a civil

penalty in this action ("Penalty Offset"). If the court in any Related Investor Action grants such

a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty

Offset, notify the Commission's counsel in this action and pay the amount of the Penalty Offset

to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

not be deemed an additional civil penalty and shall not be deemed to change the amount of the
                                                   5
         Case
          Case1:20-cv-04652-LLS
                1:20-cv-04652-LLSDocument
                                  Document116 Filed
                                              Filed 06/19/20
                                                     06/18/20 Page
                                                              Page 66of
                                                                      of13
                                                                         7




civil penalty imposed in this Judgment. For purposes of this paragraph, a "Related Investor

Action" means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the Complaint in this action.

                                                V.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent of

Defendant Ronald E. Pi poly, Jr. is incorporated herein with the same force and effect as if fully

set forth herein, and that Defendant shall comply with all of the undertakings and agreements set

forth therein.

                                                VI.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the Complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                VII.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                                  6
           Case1:20-cv-04652-LLS
          Case   1:20-cv-04652-LLS Document
                                    Document116 Filed
                                                Filed 06/19/20
                                                      06/18/20 Page
                                                               Page 77 of
                                                                       of 13
                                                                          7




                                                VIII.

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




Dated:     1~ \1, ~ J                c,



                                               The Honorable Louis L. Stanton
                                               United States District Judge




                                                  7
       Case1:20-cv-04652-LLS
      Case  1:20-cv-04652-LLS Document
                               Document11
                                        6-1Filed
                                             Filed 06/18/20Page
                                                 06/19/20    Page 1 of
                                                                8 of 136




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,                     Civil Action No.

        -against-

 AMTRUST FINANCIAL SERVICES, INC.
 and RONALD E. PIPOLY, JR.,

                                Defendants.


                     CONSENT OF DEFENDANT RONALD E. PIPOLY, JR.

       1.      Defendant Ronald E. Pipoly, Jr. ("Defendant") waives service of a summons and

the Complaint in this action, enters a general appearance, and admits the Court's jurisdiction

over Defendant and over the_subject matter of this action.

       2.      Without admitting or denying the allegations of the Complaint (except as

provided herein in paragraph 12 and except as to personal and subject matter jurisdiction, which

Defendant admits), Defendant hereby consents to the entry of the Final Judgment as to

Defendant Ronald E. Pipoly, Jr. in the form attached hereto (the "Final Judgment") and

incorporated by reference herein, which, among other things:

               (a)      permanently restrains and enjoins Defendant from violations of Sections

                        l 7(a)(2) and 17(a)(3) of the Securities Act of 1933 (the "Securities Act")

                        [15 U.S.C. §§ 77q(a)(2) and 77q(a)(3)] and aiding and abetting any

                        violation of Sections 13(a), 13(b)(2)(A), and 13(b)(2)(B) of the Securities

                        Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. §§ 78m(a),

                        78m(b)(2)(A), 78m(b)(2)(B)] and Rules 12b-20, 13a-l, 13a-13, and 13a-


                                                                                               EXHIBIT
                                                                                                         J

                                                                                                  B      f
        Case1:20-cv-04652-LLS
       Case  1:20-cv-04652-LLS Document
                                Document116-1Filed
                                                Filed 06/18/20Page
                                                    06/19/20    Page 2 of
                                                                   9 of 136




                       15(a) thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-l, 240.13a-13, and

                       240. l 3a-15(a)];

               (b)     orders Defendant to pay disgorgement in the amount of $140,000, plus

                       prejudgment interest thereon in the amount of $22,499; and

               (c)     orders Defendant to pay a civil penalty in the amount of $75,000 under

                       Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section

                       21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

       3.      Defendant acknowledges that the civil penalty paid pursuant to the Final

Judgment may be distributed pursuant to the Fair Fund provisions of Section 308(a) of the

Sarbanes-Oxley Act of 2002. Regardless of whether any such Fair Fund distribution is made, the

civil penalty shall be treated as a penalty paid to the government for all purposes, including all

tax purposes. To preserve the deterrent effect of the civil penalty, Defendant agrees that he shall

not, after offset or reduction of any award of compensatory damages in any Related Investor

Action based on Defendant's payment of disgorgement in this action, argue that he is entitled to,

nor shall he further benefit by, offset or reduction of such compensatory damages award by the

amount of any part of Defendant's payment of a civil penalty in this action ("Penalty Offset"). If

the court in any Related Investor Action grants such a Penalty Offset, Defendant agrees that he

shall, within 30 days after entry of a final order granting the Penalty Offset, notify the

Commission's counsel in this action and pay the amount of the Penalty Offset to the United

States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall not be

deemed an additional civil penalty and shall not be deemed to change the amount of the civil

penalty imposed in this action. For purposes of this paragraph, a "Related Investor Action"

means a private damages action brought against Defendant by or on behalf of one or more
                                                  2
       Case1:20-cv-04652-LLS
      Case   1:20-cv-04652-LLS Document
                                Document116-1Filed
                                                Filed 06/18/20Page
                                                    06/19/20    Page
                                                                   103ofof13
                                                                           6




investors based on substantially the same facts as alleged in the Complaint in this action.

       4.      Defendant agrees that he shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not limited to payment made

pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

Judgment, regardless of whether such penalty amounts or any part thereof are added to a

distribution fund or otherwise used for the benefit of investors.

        5.     Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

        6.     Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

        7.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

        8.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

        9.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.
                                                   3
       Case1:20-cv-04652-LLS
      Case   1:20-cv-04652-LLS Document
                                Document116-1Filed
                                                Filed 06/18/20Page
                                                    06/19/20    Page
                                                                   114ofof13
                                                                           6




        10.    Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

        11.    Consistent with 17 C.F.R. 202.S(f), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the Complaint in this action.

        12.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.S(e), which provides in part that it is the Commission's policy "not to permit a defendant or
                                                  4
       Case1:20-cv-04652-LLS
      Case   1:20-cv-04652-LLS Document
                                Document116-1Filed
                                                Filed 06/18/20Page
                                                    06/19/20    Page
                                                                   125ofof13
                                                                           6




respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings," and "a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

the allegations." As part of Defendant's agreement to comply with the terms of Section 202.5(e),

Defendant: (i) will not take any action or make or permit to be made any public statement

denying, directly or indirectly, any allegation in the Complaint or creating the impression that the

Complaint is without factual basis; (ii) will not make or permit to be made any public statement

to the effect that Defendant does not admit the allegations of the Complaint, or that this Consent

contains no admissions of the allegations, without also stating that Defendant does not deny the

allegations; (iii) upon the filing of this Consent, hereby withdraws any papers filed in this action

to the extent that they deny any allegation in the Complaint; and (iv) stipulates solely for

purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §

523, that the allegations in the Complaint are true, and further, that any debt for disgorgement,

prejudgment interest, civil penalty or other amounts due by Defendant under the Final Judgment

or any other judgment, order, consent order, decree or settlement agreement entered into in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(l 9) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(l 9). If Defendant breaches this agreement, the

Commission may petition the Court to vacate the Final Judgment and restore this action to its

active docket. Nothing in this paragraph affects Defendant's: (i) testimonial obligations; or (ii)

right to take legal or factual positions in litigation or other legal proceedings in which the

Commission is not a party.

        13.     Defendant hereby waives any rights under the Equal Access to Justice Act, the
                                                   5
        Case
         Case1:20-cv-04652-LLS
              1:20-cv-04652-LLS Document
                                 Document116-1Filed  06/19/20
                                                 Filed 06/18/20Page 136ofof13
                                                                 Page       6

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney's fees or other ~ees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

        14.      Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.

        15.      Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.




       On De, 19 llJ/t , 2019, /c.o"'" IJ         f>;{)t,\ 7       , a person known to me,
personally appeared before me and acknowledged executing the foregoing Consent.




                                                     ~  Notary p ~ ·-
                                                        Commission expires:

A:fo~         as to Form:


~--
Cohen & Gresser LLP
                                                                                    RYANBEBAWI
Counsel for Ronald E. Pipoly, Jr.                                         *:  NOTARY PUBLIC - OHIO
                                                                         · § MY COMMISSION EXPIRES
                                                                                OCTOBER 11, 2021
                                                    6
